DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after May 20th, 2021 has been entered. Claims 1-11 and 13-24 were pending. Claims 1 and 24 have been amended. Claims 10 has been canceled. Thus, claims 1-9, 11, and 13-24 are currently pending. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
 	The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 	Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 11 and 13-15 are objected to because of the following informalities:
Claims 11 and 13-15 depend from claim 10, however claim 10 is canceled. In order to expedite prosecution examiner considers these claims to depend on claim 1. 
 Appropriate correction is required.
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 13-24 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Waziri et al. (US Publication 2010/00168532 A1) herein after Waziri in view of Fan et al. (US Publication 2014/0066765 A1) herein after Fan and Bieberich et al. (US Publication 2013/0317388 A1) herein after Bieberich.
Regarding Claim 1, Waziri teaches a probe device (1) comprising: an elongate body (2) having a proximal (3) end comprising one or more connector pads (Para 0018 “conductor”) and a distal end (13) comprising at least one EEG electrode (5), at least one oxygen sensor (Para 011, claim 22), at least one pressure sensor (Para 0075), at least one thermally conductive element (Para [0076] “For thermal diffusion monitoring, a probe (consists of two small gold plates, one of which is heated) can be inserted through a burr hole and placed on a cortical region of”: gold is a thermally conductive element) and at least one flow sensor (Para 0011 “blood flow” and Para 0076, claim 22) wherein each of the sensors is connected to a connector pad (Para 0018 “conductor”) by one or more leads (Para 0018 “extend”) and wherein the at least one thermally conductive element is connected to the at least one flow sensor (Para [0076] “Cerebral blood flow (CBF) can be measured with thermal diffusion monitors to monitor focal cortical blood flow. For thermal diffusion monitoring, a probe (consists of two small gold plates, one of which is heated) can be inserted through a burr hole 
However, Fan discloses, in a sensing application, wherein the at least one flow sensor is located in a most distal position (Para [0043] “The integrated device may include at least one image sensor, such as the image sensor 106 of FIG. 1 and at least one forward-looking flow sensor such as the flow sensor 107 of FIG. 1 disposed at the distal end of the catheter 104”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the probed device of Waziri to further include where in the at least one flow sensor is located in a most distal position as disclosed by Fan as a way to allow the flow sensor to capture data without obstruction from other components of the probe device.
Furthermore, Bieberich discloses, a heater/thermistor circuit arrangement for temperature sensing, a heater/thermistor pair in thin metal with the heater forming an outer serpentine structure around the thermistor forming an inner serpentine structure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the probe of Waziri in view of Fan to further include that the flow sensor of Waziri to include a heater/thermistor pair in thin metal with the heater forming an outer serpentine structure around the thermistor forming an inner serpentine structure as disclosed by Bieberich as a way reduce circuit size and mass without compromising performance (Bieberich Para [0010]).
Regarding Claim 14, Waziri in view of Fan and Bieberich further discloses a heater (fig. 3A heater traces 42) adjacent to a thermistor fabricated as a single component (fig. 3A thermal sensor 46 fabricated on flexible substrate 32). 
Regarding Claim 15, Waziri in view of Fan and Bieberich further the flow sensor heater and the flow sensor thermometer integrated into a single substrate (fig. 3a flexible substrate 32). 
Regarding claim 21, Waziri further teaches the device comprising an interface device (Para 0054 “computer”) electronically connected to the one or more connector pads (Para 0018 “conductor”), the interface device (Para 0054 “computer”) comprising non-transitory computer-readable media (Para 0054) configured to capture readings from the device sensors and a processor configured to interpret readings from the device sensors (Para 0054 “electronically communicate”).  
Regarding claim 24, Waziri teaches a probe device (1) comprising: an elongate hollow tubular body (Para [0012] “a hollow support member having an interior surface and an exterior surface”) configured to drain a fluid (Para [0013] “one or more drainage holes in the drainage region, wherein the drainage holes provide fluid contact between the interior surface of the the body comprising a drain lumen (Para [0042] “the device described herein is a multifunction extraventricular drain”), at least one valve electronically linked to at least one valve control (Para [0047] “The proximal end can comprise any type of valve 16 known in the art so as to provide fluid communication between the proximal end of the support member and a receptacle for accumulating fluid from the brain ventricle”), at least one EEG electrode (5), at least one oxygen sensor (para 0011), at least one pressure sensor (para 0075), and at least one flow sensor (Para 0011 “blood flow”), at least one thermally conductive element (Para [0076] “For thermal diffusion monitoring, a probe (consists of two small gold plates, one of which is heated) can be inserted through a burr hole and placed on a cortical region of”: gold is a thermally conductive element), and a proximal end (3) comprising one or more connector pads (Para 0018 “conductor”), wherein each of the sensors is connected to a connector pad by one or more leads (Para 0018 “extend”), wherein the at least one thermally conductive element is connected to the at least one flow sensor (Para [0076] “Cerebral blood flow (CBF) can be measured with thermal diffusion monitors to monitor focal cortical blood flow. For thermal diffusion monitoring, a probe (consists of two small gold plates, one of which is heated) can be inserted through a burr hole and placed on a cortical region of”), and wherein the valve control is electronically linked to one or more of the at least one oxygen sensor, the at least one pressure sensor, and the at least one flow sensor (Para [0054] “Suitable components for such a sensing unit are known to those skilled in the art of electroencephalography. The sensing unit can comprise a power supply and a controller”), but does not explicitly teach wherein the at least one flow sensor is located in a most distal position and wherein the flow sensor comprises 
Additionally, Waziri teaches other embodiments including additional probes, such as a blood flow probe, thermal diffusion probe, and oxygen sensing probe. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Waziri to include the blood flow probe, thermal diffusion probe, oxygen sensing probe…or any combination thereof, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.  Furthermore, one of ordinary skill in the art would have been motivated by to make this combination because housing multiple sensors and probes on a single embodiment would decrease the number of separate probes being inserted into a patient’s brain. The decrease in number of probes would allow for greater ease of use by a physician and a decrease in likelihood of infection of adverse impacts of inserting foreign objects into the brain.
Furthermore, Fan discloses, in a sensing application, wherein the at least one flow sensor is located in a most distal position (Para [0043] “The integrated device may include at least one image sensor, such as the image sensor 106 of FIG. 1 and at least one forward-looking flow sensor such as the flow sensor 107 of FIG. 1 disposed at the distal end of the catheter 104”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the probed device of Waziri to further include where in the at least one flow sensor is located in a most distal position as 
Moreover, Bieberich discloses, in a heater/thermistor circuit arrangement for temperature sensing, a heater/thermistor pair in thin metal with the heater forming an outer serpentine structure around the thermistor forming an inner serpentine structure (fig. 3A and Para [0032] “The electrical circuit includes a heater, thermal sensors, electrically-conductive traces, and mounting and contact pads. The heater 40 is defined by an electrically conductive heater trace 42 that surrounds an unheated zone 44 of the surface. A first thermal sensor 46 is disposed in the zone 44” and Para [0066] “presume that the thermal sensors are negative temperature coefficient (NTC) thermistors”.  Additionally there is a second thermal sensor 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the probe of Waziri in view of Fan to further include that the flow sensor of Waziri to include a heater/thermistor pair in thin metal with the heater forming an outer serpentine structure around the thermistor forming an inner serpentine structure as disclosed by Bieberich as a way reduce circuit size and mass without compromising performance (Bieberich Para [0010]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Bowden et al. (Bowden, N., Brittain, S., Evans, A. et al. Spontaneous formation of ordered structures in thin films of metals supported on an elastomeric polymer. Nature 393, 146–149 (1998) doi:10.1038/30193) herein after Bowden.
Regarding Claim 2, Waziri in view of Fan and Bieberich disclose the device of claim 1 and at least one EEG electrode, but does not teach a thin-film metal evaporated onto a flexible polymer strip. 
However, Bowden discloses a thin-film metal evaporated onto a polymer strip (Fig .1). 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to take the EEG electrode taught by Waziri in view of Fan and Bieberich and combine it with the thin-film metal evaporated onto a polymer strip disclosed by Bowden et al. to create an EEG electrode comprising a thin-film electrode evaporated on a flexible polymer strip because it would simply be combining prior art elements according to known methods to yield predictable results. Furthermore, Bowden et al. discloses that the thin film metal supported on an elastic polymer would be interesting for applications in sensors.(Bowden: Page 4, left column, last paragraph, “potential applications in sensors”)
Regarding Claim 3, Waziri in view of Fan, Bieberich, and Bowden disclose the device of claim 2 and Bowden further discloses a thin film metal that is gold  (Fig. 1: depicts the use us the element Au/Gold). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Sepkuty (US 2012/0035583 A1). 
Regarding Claim 4, Waziri in view of Fan and Bieberich disclose the device of claim 1, wherein the at least one EEG electrode (5), but do not explicitly teach that it comprises a metal cuff attached to an exterior of the probe device. 
However, Sepkuty does disclose that it comprises a metal cuff (Para 0025) attached to an exterior (2) of the probe device (2). 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and combine it with the metal cuff electrodes disclosed by Sepkuty by combining prior art elements according to known methods to yield predictable results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view Fan and Bieberich, as applied to claim 1, and further in view of Jobst et al. (Jobst, G., et al. "Thin-film Clark-type oxygen sensor based on novel polymer membrane systems for in vivo and biosensor applications." Biosensors and Bioelectronics 8.3-4 (1993): 123-128.) herein after Jobst and Wudle et al. (US 2008/0015268 A1) herein after Wudle. 
Regarding Claim 5, Waziri in view of Fan and Bieberich disclose the device of claim 1, but do not teach at least one oxygen sensor being a Clark-type sensor comprising thin-film electrode leads overlaid with a solid-state proton conductive matrix (PCM). 
However, Jobst discloses a Clark-type sensor comprising thin-film electrode leads (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and substitute the generic oxygen sensor with the Clark-type oxygen sensor disclosed by Jobst to produce a more viable and useful device by simple substitution of one known element (the generic oxygen sensor) for another (the Clark-type sensor) to obtain predictable results.
Furthermore, Wudle discloses the use of PCM (Para 0010 “widely used”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the device taught by Waziri in view of Fan, Bieberich, and Jobst and combine it with a Clark-type sensor made from thin-film electrode leads disclosed by Jobst and use a covering of PCM as disclosed by Wudle to produce a more viable and useful device by combining prior art elements according to known methods to yield the predictable result of having a PCM cover to protect the sensor. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Chan et al. (US 2016/0135749 A1) herein after Chan.
Regarding claim 6, Waziri in view of Fan and Bieberich disclose the device of claim 1 and an oxygen sensor, but do not specifically teach an oxygen sensor comprised of a titanium/gold or titanium platinum electrodes overlaid with a PCM constructed from NAFION™. 
However, Chan discloses an oxygen sensor (126) comprised of a titanium platinum electrode (Para 0073) overlaid with a PCM constructed from NAFION™ (Para 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and combine it with the oxygen sensor comprised of a titanium platinum electrode overlaid with a PCM constructed from NAFION™ disclosed by Chan to produce a more useful device by combining prior art elements according to known methods to yield predictable results of providing a protective cover of NAFION over the sensor. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan, Bieberich, Jobst, and Wudle, as applied to claim 5, and further in view of de Graff et al. (US 2013/0316487 A1) herein after de Graff.
Regarding Claim 7, Waziri in view of Fan, Bieberich, Jobst, and Wudle disclose the device of claim 5, but do not explicitly disclose a layer of polydimethylsiloxane (PDMS) overlaying the PCM. 
However, de Graff discloses PDMS as a coating (Para 0069 “coating”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device combination disclosed by Waziri in view of Fan, Bieberich, Jobst, and Wudle and combine it with the PDMS coating disclosed in de Graff to provide protection to the device (de Graff: para [0069] “encapsulation layers may provide mechanical protection”).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, and further in view of Kawoos et al. (US 2011/0066072 A1) herein after Kawoos.
Regarding Claim 8, Waziri in view of Fan and Bieberich disclose the device of claim 1, with at least one pressure sensor but does not specifically state that it is selected from a microelectromechanical sensor (MEMS), a capacitive pressure sensor, and a piezoresistive pressure sensor. 
However, Kawoos discloses the use of a piezoresistive pressure sensor (Para 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by Waziri in view of 
Regarding Claim 9, Waziri in view of Fan and Bieberich disclose the device of claim 1, wherein there is at least one pressure sensor (Para 0075), but do not explicitly disclose the sensor electronically connected to a valve positioned in the lumen of the elongate body such that the at least one pressure sensor is configured to open the valve above a preset pressure threshold and to close the valve below a preset pressure threshold. 
However, Kawoos discloses a pressure sensor configured to open a valve above a preset pressure threshold and to close the valve below a preset pressure threshold (Para 0053 “valve”). The aforementioned valve is part of a system in which the valve selectively blocks and unblocks the flow of CSF within the tube of the pressure monitoring system. The selective nature of the opening and closing of the valve disclosed by Kawoos is analogous to the opening and closing of a valve disclosed by applicant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and combine it with a valve monitoring system disclosed by Kawoos to produce a more useful and versatile device for monitoring (Kawoos para [0003]: describes monitoring the pressure in the brain as a major focus).  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Narayan et al. (US 2016/0113518 A1) herein after Narayan.
Regarding Claim 11, Waziri in view of Fan and Bieberich disclose the device in claim 1, but does not explicitly disclose that the flow sensor heater and the at least one flow sensor comprises a gold thin-film resistor.
However, Narayan discloses the flow sensor heater and the at least one flow sensor comprises a gold thin-film resistor (Para 0056 “microelectrodes comprise gold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the probe of Waziri in view of Fan and Bieberich to further include that the flow sensor heater and the at least one flow sensor comprises a gold thin-film resistor as disclosed by Narayan for the purpose of providing the flow sensor with temperature sensing and heating capabilities (Narayan Para [0006]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, and further in view of Neta et al. (US 2013/0237955 A1) herein after Neta.
Regarding Claim 13, Waziri in view of Fan and Bieberich disclose the device of claim 1 wherein there is at least one flow sensor thermometer, but does not disclose that it is a silicone diode. 
However, Neta discloses a silicone diode (Para 0168) used as a thermistor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Toth et al. (US 2016/0082179 A1) herein after Toth.
Regarding Claim 16, Waziri in view of Fan and Bieberich disclose the device of claim 1 comprising one or more preamps (Para 0039), but does not teach them positioned on one or more leads between the connector pads and the sensors. 
However, Toth discloses the preamp (930) positioned on one or more leads (900) between the connector pad (940) and the sensors (910). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device of claim 1 taught by Waziri in view of Fan and Bieberich and modify it with the one or more preamps positioned on the one or more leads between the connector pads as disclosed by Toth to use a known technique (positioning structure) to improve similar devices (Toth Para [0230] “to improve signal integrity”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Ebert et al. (US 2009/0074669 A1) herein after Ebert.
Regarding Claim 17, Waziri in view of Fan and Ebert disclose the device in claim 1, but does not teach at least one local field potential electrode. 
However, Ebert discloses the use of at least one local field potential electrode (Para 0160). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and combine it with the local field potential electrodes disclosed in Ebert to produce a more versatile and useful device that is created by combining prior art elements according to known methods in order to yield predictable results. 
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of Lieber et al. (US 2016/0302682 A1) herein after Lieber.
Regarding Claim 18, Waziri in view of Fan and Lieber disclose the device of claim 1, but do not disclose at least one field effect transistor (FET) sensor, enzyme FET (ENFET), or a nano-wire field effect transistor (NWFET). 
However, Lieber discloses the use of a FET (para 0082). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view of Fan and Bieberich and combine it with the FET sensor disclosed by Lieber to produce a more versatile and useful device by combining prior art elements according to known methods to yield predictable results. 
Regarding Claim 19, Waziri in view of Fan and Lieber discloses the device in Claim 18, and Lieber further discloses the at least one FET sensor configured to detect a biomarker (Para . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 1, in view of de Graff.
Regarding Claim 20, Waziri in view of Fan and Bieberich disclose the device of claim 1, but do not disclose the elongate body is coated in a layer of polytetrafluoroethylene (PTFE) or polydimethylsiloxane (PDMS). 
However, de Graff discloses PDMS as a coating (Para 0069 “coating”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device combination taught by Waziri in view of Fan and Bieberich and combine it with the PDMS coating disclosed in de Graff to provide protection to the device (de Graff: para [0069] “encapsulation layers may provide mechanical protection”).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Waziri in view of Fan and Bieberich, as applied to claim 21, in view of Maus et al. (US 2009/0282192 A1) herein after Maus.
Regarding Claim 22, Waziri in view of Fan and Bieberich disclose the device of claim 21 and the interface device but do not explicitly disclose that the interface device comprises non-transitory computer readable media having calibration data for the device sensors. 
However, Maus discloses a device that comprises non-transitory computer readable media having calibration data for the device sensors (Para 0084: “calibration data”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to take the device taught by Waziri in view Fan and Bieberich and combine it with a device that comprises non-transitory computer readable media having calibration data for the device sensors thus combining prior art elements according to known methods to yield predictable results of displaying information for the user.
Regarding Claim 23, Waziri in view of Fan and Bieberich disclose the device of claim 21, but do not explicitly teach that the interface device is configured to connect to one or more external displays in a wired or wireless communication. 
However, Maus discloses the interface device configured to connect to one or more external displays in a wired or wireless communication (Para 0082 element 34).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to take the device taught by Waziri in view of Fan and combine it with the interface device configured to connect to one or more external displays in a wired or wireless communication disclosed by Maus to produce a more useful device by combining prior art elements according to known methods to yield predictable results of displaying information for the user. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792